DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 21 June 2022 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 21 June 2022.
Claims 1, 4, 10, 12-15, 17, and 20 have been amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are currently pending and have been examined.



Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 1-20 to provide statutory support and the rejection is maintained.


Response to Arguments

Applicants’ arguments filed 21 June 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-20, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Applicants mainly argue that eligibility of the claims are “more than well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry” in regard to the Federal Circuit Berkheimer v. HP Inc. F3d 1360 (Fed. Cir. 2018) decision.  However the Examiner did not make any reference to the currently rejected claims under this “Berkheimer” decision in the previous Office action.  The Examiner stated “the claims fall under the categories: Certain methods of organizing human activity – fundamental economic principles or practices; commercial interactions including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). In addition, nor do additional elements of computer architecture support are recited in the claims nor is there any indication that the combination of elements could improve the function of a computer or improves any other technology for the claims and further, the judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “compensate at least one other content generating user in response to another user submitting an opinion regarding a defined prediction of an event”.  As currently recited and due to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner maintains the rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicants submit that:  (2) Applicant submits that Herz et al. (Herz) (U.S. Pub. No. 2003/0135445) in view of Grey et al. (Grey) (U.S. Pub. No. 2003/0041012) does not teach or suggest in amended Claim 1:  (1) compensating, by the distributed computer system, the at least one other content generating user in response to the other user submitting the opinion regarding the defined prediction [see Remarks page 9]; (2) accepting, in a plurality of computer-generated interfaces displayed on a plurality of computer systems, voting/voting component information generated by a plurality of registered users relating to the opinion information [see remarks pages 9-12]. With regard to argument (2), the Examiner respectfully disagrees.  As can be seen below, Herz et al. (Herz) (U.S. Pub. No. 2003/0135445) in view of Grey et al. (Grey) (U.S. Pub. No. 2003/0041012) teaches these limitations with more detail cited from the prior art.   It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are focused to statutory categories, namely “method; system” sets.  
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea, namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“permitting access to a computer-based service, hosted by a distributed computer system through a computer-generated interface presented by one or more computer systems to registered users, wherein the registered users of the online service include content generating users;
permitting, in a first computer-generated interface displayed on a first host computer system, at least one user to define a prediction of an event; 
accepting, in a second computer-generated interface displayed on a second host computer system, from at least one other content generating user, opinion information regarding the defined prediction;
accepting, in a plurality of computer-generated interfaces displayed on a plurality of computer systems, voting information generated by a plurality of registered users relating to the opinion information;
compensating, by the distributed computer system, the at least one other content generating user in response to the other user submitting the opinion regarding the defined prediction”

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity – fundamental economic principles or practices; commercial interactions including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using what is perceived to be user/person actions. 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally compensate at least one other content generating user in response to another user submitting an opinion regarding a defined prediction of an event.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity – fundamental economic principles or practices; commercial interactions including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ Specification ¶’s 12-25) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. The claims do not contain computer components to perform the abstract idea. Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  No additional elements of computer architecture support are recited in the claims nor is there any indication that the combination of elements could improve the function of a computer or improves any other technology for the claims.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea in a manual manner. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result.  Based on all these, Examiner finds that when viewed either individually or in combination, the claims do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herz et al. (Herz) (U.S. Pub. No. 2003/0135445) in view of Grey et al. (Grey) (U.S. Pub. No. 2003/0041012).

With regard to Claims 1 and 12, Herz teaches a computer-implemented method/system (method; system) for conducting an online information service (method of using natural language processing (NLP) techniques to extract information from online news feeds) (see at least the Abstract), the method/system comprising acts of: 
a computer interface displayed to at least one user; generation component; computer interface; collection component; compensation component (computer; system; database; Internet) (see at least paragraphs 1-25 and 82-89);

permitting access to a computer-based service (company’s corporate website), hosted by a distributed computer system through a web based interface to registered users (relevance feedback may be achieved through automatically observing visually, e.g., vis a vie the user’s computer camera), wherein the registered users of the online service include content generating users (provided via Internet chat (text or voice) or even telephony) (see at least paragraphs 29-32, 82-89);

permitting, in a first computer-generated interface displayed on a first host computer system, at least one content generating user (user; advisor; particular class of investor) to define a prediction of an event (Template Filling, Using Templates to Predict Stock Prices, Predictions are for changes in stock price, portend certain significant market perceptions) (see at least paragraphs 13-32 and 85-89); 

accepting, in a second computer-generated interface displayed on a second host computer system, from at least one other content generating user (user; consumer of the advice; different “classes” of investors), opinion information regarding the defined prediction (This description further suggests that these individuals may also post advice and other information explaining their individual analysis and rationale relating to the stocks and/or supporting their actions or predictions) (see at least paragraphs 28-29, 62  and 85-89);

accepting, voting information/voting component generated by a plurality of registered users relating to the opinion information (This description further suggests that these individuals may also post advice and other information explaining their individual analysis and rationale relating to the stocks and/or supporting their actions or predictions) (see at least paragraphs 28-29, 62, 85-89);
 

compensating (rewarding and incentivizing users, if the advice from that advisor is in fact correct, who are predicted to be able to provide valuable advice for particular investments), by the distributed computer system, the at least one other content generating user (different “classes” of investors to be established upon their proven degree of success investing.) in response to the other user (particular class of investor) submitting the opinion information regarding the defined prediction (Based upon their decree of success they can then join a particular class of investor and benefit from the sharing of advice which is demonstrated to be of similar value to that which they are able themselves to provide.  The caveat is to insure that sufficient advice is provided to approximately match the amount of advice consumed and that deliberately misleading advice is not provided; Investment Advice Barter Exchange; rewarding and incentivizing users, if the advice from that advisor is in fact correct, who are predicted to be able to provide valuable advice for particular investments) (see at least paragraphs 84-89);

Herz does not specifically teach brokering service/in a plurality of computer-generated interfaces displayed on a plurality of computer systems.  Grey teaches brokering service ("service provider” will be used to refer to an entity that provides value-added services, brokers) in a plurality of computer-generated interfaces displayed on a plurality of computer systems (to interface with computer peripheral devices) in analogous art of establishing customized financing terms for the purposes of, "The service provider may be an independent entity providing services, an entity operating on behalf of an auction administrator, or an entity operating on behalf of a participant in an auction" (see at least paragraphs 46-48, 66, 123-126).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the establishing customized financing terms method as taught by Grey with the stock market prediction method of Herz.  One of ordinary skill in the art would have been motivated to do so for the benefit of having a value-added service operating on behalf of a participant in an auction (Herz, paragraph 46).

With regard to Claim 2, Herz teaches wherein the at least one user does not place a wager (advice, barter points) to qualify for being compensated (see at least paragraph 85).

With regard to Claim 3, Herz teaches wherein the prediction of the event is defined by the at least one user without intervention (could apply the above suggested general NLP approach to finding correlations) of an operator of the online information brokering service (see at least paragraph 28).

With regard to Claim 4, Herz teaches further comprising an act of paying, by an information consumer (Investment Advice Barter Exchange, rewarding and incentivizing users), for access to the opinion information relating to the prediction of the event (see at least paragraphs 84-88).

With regard to Claim 5, Herz teaches wherein the act of paying does not depend on whether the prediction of the event is correct (actual barter points could be credit and debit based upon the amount of valuable amount of advice provided and consumed, bad advice would also be penalized) (see at least paragraph 85).

With regard to Claim 6, Herz teaches wherein the act of paying is independent of the outcome of the event (may be either based upon a direct sale, a percentage of the resulting increase in valuation and/or percentage of the investment made by the consumer of the advice) (see at least paragraphs 87-89).

With regard to Claim 7, Herz teaches further comprising an act of determining a value of the opinion information (standard statistical techniques, statistical confidence, a percentage of the resulting increase in valuation and/or percentage of the investment made by the consumer of the advice) (see at least paragraphs 15-29 and 83-89).

With regard to Claim 8, Herz generally teaches comprising an act of conducting a bid process among a plurality of information consumers (potential consumers of that advice may bid on access to that advice), and wherein a result of the bid process determines the value of the opinion information (may contain valuable insights which could enable human knowledgeable in markets and investing to device hand-crafted customized rules to “trigger” such actions) (Herz, paragraphs 29-32 and 87-88).  Grey specifically teaches comprising an act of conducting a bid process (current bid status) among a plurality of information consumers (bid information 510), and wherein a result of the bid process determines the value of the opinion information (The best bid in a buy-side auction may be the lowest price offered for an item) in analogous art of establishing customized financing terms for the purposes of, "identifying a current status of the auction identified by auction identifier 502" (see at least paragraphs 105-110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the establishing customized financing terms method as taught by Grey with the stock market prediction method of Herz.  One of ordinary skill in the art would have been motivated to do so for the benefit of providing bid history, an audit trail and other useful information regarding the value of bid items for future reference within record keeping, (Herz, paragraph 105-110).

With regard to Claim 9, Herz teaches further comprising an act of compensating the at least one user if the opinion is correct (terms of the associated buyer-seller transaction, percentage of the investment made by the consumer of the advice) (see at least paragraphs 84-89).

With regard to Claim 10, Herz teaches wherein the online service is further characterized by having content (content; feedback) included within the online service generated by the content generating users; and wherein the method further comprises:  permitting, in a user interface, payment-based access to the content included in the online service generated by the content generating users by another plurality of registered users (actual barter points could be credit and debit based upon the amount of valuable amount of advice provided and consumed, bad advice would also be penalized), wherein the another plurality of registered users comprise information consumers (activities from companies; statistical models; from such services as consumer reports or customer driven quality ratings)(see at least paragraphs 27-29 and 74-85).

With regard to Claim 11, Herz teaches further comprising an act of providing, a user interface to at least one information consumer, wherein the user interface is configured to:notify the at least one information consumer of the defined prediction of the event,and permit the at least one information consumer to access the at least one other content generating user's opinion regarding the defined prediction (Incorporating User Profiling in to the Predictive Models) (see at least paragraphs 81-83).

With regard to Claim 13, Herz teaches further comprising a consensus component configured to determine consensus for a plurality of opinions regarding the defined prediction submitted by a plurality of other content generating users via the voting component (direct response of the investor to have made certain investment decisions in response to certain articles with a resulting successful outcome), and wherein the compensation component is further configured to determine the opinion regarding the defined prediction was correct responsive to the determined consensus (additional useful attributes in predicting the quality of the predictions (i.e., probability and magnitude of the prediction with respect to the market) (see at least paragraph 29).

With regard to Claim 14, Herz teaches wherein the compensation component is further configured to query an external system to determine that the opinion information regarding the defined prediction was correct (if the advice from that advisor is in fact correct; who are predicted to be able to provide valuable advice for particular investments) (see at least paragraphs 84-89).

With regard to Claim 15, Herz teaches wherein the computer interface is further configured to permit the content generating users to access the online service for free (Web site; access to additional useful information sources), and the system further comprises:  a storage component configured to store content generated by the content generating users, the content including the prediction of the event and the opinion regarding the defined prediction of the event (Incorporating User Profiling in to the Predictive Models) (see at least paragraphs 81-83); and another computer interface configured to permit payment-based access to the content generated by the content generating users by another plurality of registered users, wherein the another plurality of registered users comprise information consumers (Based upon their decree of success they can then join a particular class of investor and benefit from the sharing of advice which is demonstrated to be of similar value to that which they are able themselves to provide.  The caveat is to insure that sufficient advice is provided to approximately match the amount of advice consumed and that deliberately misleading advice is not provided; Investment Advice Barter Exchange; rewarding and incentivizing users, if the advice from that advisor is in fact correct, who are predicted to be able to provide valuable advice for particular investments) (see at least paragraphs 84-89).

With regard to Claim 16, Herz teaches wherein the another computer interface is configured to provide access to the opinion regarding the prediction of the event responsive to the at least one information consumer entering into a subscription (if the advice from that advisor is in fact correct, who are predicted to be able to provide valuable advice for particular investments) (see at least paragraphs 84-89). 

With regard to Claim 17, Herz teaches where the another computer interface is configured to:  provide access to the defined prediction of the event by the at least one information consumer; and provide access to the opinion regarding the defined prediction of the event in response to the system processing payment for access to the opinion information (if the advice from that advisor is in fact correct, who are predicted to be able to provide valuable advice for particular investments) (see at least paragraphs 84-89).

With regard to Claim 18, Herz teaches wherein the compensation component is further configured to compensate the at least one other content generating user in response to a determination that that the opinion regarding the defined prediction was correct (Based upon their decree of success they can then join a particular class of investor and benefit from the sharing of advice which is demonstrated to be of similar value to that which they are able themselves to provide.  The caveat is to insure that sufficient advice is provided to approximately match the amount of advice consumed and that deliberately misleading advice is not provided; Investment Advice Barter Exchange; rewarding and incentivizing users, if the advice from that advisor is in fact correct, who are predicted to be able to provide valuable advice for particular investments) (see at least paragraphs 84-89).

With regard to Claim 19, Herz teaches wherein the compensation component is further configured to compensate the at least one content generating user in response to a determination that the defined prediction is correct (to be able to express and debate their opinions) (see at least paragraphs 84-89).

With regard to Claim 20, Herz teaches wherein the act of compensating the at least one other content generating user, occurs in response to a determination that the opinion information regarding the defined prediction is correct (Based upon their decree of success they can then join a particular class of investor and benefit from the sharing of advice which is demonstrated to be of similar value to that which they are able themselves to provide.  The caveat is to insure that sufficient advice is provided to approximately match the amount of advice consumed and that deliberately misleading advice is not provided; Investment Advice Barter Exchange; rewarding and incentivizing users, if the advice from that advisor is in fact correct, who are predicted to be able to provide valuable advice for particular investments) (see at least paragraphs 84-89).



Conclusion
	
	
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623